TO BE PUBLISHED IN THE OFFICIAL REPORTS


                            OFFICE OF THE ATTORNEY GENERAL

                                      State of California


                                     DANIEL E. LUNGREN

                                       Attorney General


                          ______________________________________

                   OPINION           :
                                     :          No. 91-803
                  of                 :
                                     :          FEBRUARY 5, 1992
        DANIEL E. LUNGREN            :
           Attorney General          :
                                     :
         CLAYTON P. ROCHE            :
        Deputy Attorney General      :
                                     :
______________________________________________________________________________

         THE HONORABLE MICHAEL D. BRADBURY, DISTRICT ATTORNEY,
VENTURA COUNTY, has requested an opinion on the following question:

               May a local agency such as a county board of supervisors use the "pending litigation"
exception of the Ralph M. Brown Act to go into closed session to deliberate and take action upon
the settlement of a lawsuit?


                                          CONCLUSION

               A local agency such as a county board of supervisors may use the "pending litigation"
exception of the Ralph M. Brown Act to go into closed session to deliberate and take action upon
the settlement of a lawsuit.

                                           ANALYSIS

               The Ralph M. Brown Act (Gov. Code, §§ 54950-54962; "Act"),1 originally enacted
in 1953, requires "local agencies"2 to hold their meetings open to the public except as provided in
the Act. (See generally §§ 54951-54952.5, 54953.) Although the Act did not until 1984 specifically
provide for closed meetings between a local agency and its attorney with respect to its legal
problems, both the courts and this office implied such an exception to the open meeting
requirements within the confines of the generally recognized attorney-client privilege. (See Sutter

   1
      All section references are to the Government Code unless otherwise indicated.
  2
   "Local agencies" are defined under the Act as including "a county, city, whether general law or
chartered, city and county, town, school district, municipal corporation, district, political
subdivision, or any board, commission or agency thereof . . . ." (§ 54951.)

                                                 1.                                         91-803

Sensible Planning, Inc. v. Board of Supervisors (1981) 122 Cal. App. 3d 813, 823-825; Sacramento
Newspaper Guild v. Sacramento County Bd. of Suprs. (1968) 263 Cal. App. 2d 41, 51-58; 67
Ops.Cal.Atty.Gen. 111, 112 (1984); 36 Ops.Cal.Atty.Gen. 175 (1960).

               In 1984 the Legislature added section 54956.9 (Stats. 1984, ch. 1126; amended, Stats.
1987, ch. 1320) to expressly authorize local agencies to meet with their attorneys in private. Section
54956.9 presently states:

               "Nothing in this chapter shall be construed to prevent a legislative body of
       a local agency, based on advice of its legal counsel, from holding a closed session
       to confer with, or receive advice from, its legal counsel regarding pending litigation
       when discussion in open session concerning those matters would prejudice the
       position of the local agency in the litigation.

                "For purposes of this chapter, all expressions of the lawyer-client privilege
       other than those provided in this section are hereby abrogated. This section is the
       exclusive expression of the lawyer-client privilege for purposes of conducting
       closed-session meetings pursuant to this chapter. For purposes of this section,
       litigation shall be considered pending when any of the following circumstances exist:

               "(a) An adjudicatory proceeding before a court, administrative body
       exercising its adjudicatory authority, hearing officer, or arbitrator, to which the local
       agency is a party has been initiated formally.

              "(b) (1) A point has been reached where, in the opinion of the legislative
       body of the local agency on the advice of its legal counsel, based on existing facts
       and circumstances, there is a significant exposure to litigation against the local
       agency.

              "(2) Based on existing facts and circumstances, the legislative body of the
       local agency is meeting only to decide whether a closed session is authorized
       pursuant to paragraph (1) of this subdivision.

               "(c) Based on existing facts and circumstances, the legislative body of the
       local agency has decided to initiate or is deciding whether to initiate litigation.

               "Prior to holding a closed session pursuant to this section, the legislative body
       of the local agency shall state publicly to which subdivision it is pursuant. If the
       session is closed pursuant to subdivision (a), the body shall state the title of or
       otherwise specifically identify the litigation to be discussed, unless the body states
       that to do so would jeopardize the agency's ability to effectuate service of process
       upon one or more unserved parties, or that to do so would jeopardize its ability to
       conclude existing settlement negotiations to its advantage.

               "The legal counsel of the legislative body of the local agency shall prepare
       and submit to the body a memorandum stating the specific reasons and legal
       authority for the closed session. If the closed session is pursuant to subdivision (a)
       the memorandum shall include the title of the litigation. If the closed session is
       pursuant to subdivision (b) or (c), the memorandum shall include the existing facts
       and circumstances on which it is based. The legal counsel shall submit the
       memorandum to the body prior to the closed session if feasible, and in any case no


                                                  2.                                               91-803

       later than one week after the closed session. The memorandum shall be exempt from
       disclosure pursuant to Section 6254.1.

               "For purposes of this section, `litigation' includes any adjudicatory
       proceeding, including eminent domain, before a court, administrative body
       exercising its adjudicatory authority, hearing officer, or arbitrator."

                It is within the context of the pending litigation exception of section 54956.9 that we
are asked whether a local agency, such as a county board of supervisors, may use this exception to
go into closed session to deliberate and take action upon the settlement of a lawsuit. We conclude
that a local agency may do so.

              In 69 Ops.Cal.Atty.Gen. 232 (1986), we analyzed section 54956.9 in the context of
a proposed cease and desist order issued against a city by a regional water quality control board.
We stated:

                ". . . We believe that the requirement of section 54956.9 of the Government
       Code that the attorney for the legislative body shall state `the specific reasons' for the
       closed session requires an articulation by him or her as to why the facts and
       circumstances are such that an open session would prejudice the local agency in the
       litigation. In the context of the tentative cease and desist order discussed herein, we
       can certainly envision the need to have discussed the strength and weaknesses of the
       city's position with respect to the four out of seven tasks the public works board
       recommended should be contested at the hearing before the regional board. This is
       particularly true since not only could the city have been faced with a cease and desist
       order as proposed, but the city could also have been subject to civil penalties for
       failure to comply with the cease and desist order (either administratively or court
       imposed, see Water Code, § 13350), or could have been the subject of an injunction
       action brought by this office at the request of the local board (see Water Code, §
       13331).

               "Whether the city attorney and the city council made the proper `judgment
       call' under section 54956.9 is beyond the scope of our opinion function, being
       essentially a question of fact . . . ." (Id., at pp. 238-239; emphasis added, fn.
       omitted.)

We found that the policy considerations inherent in section 54956.9 were those articulated by the
court in Sacramento Newspaper Guild v. Sacramento County Bd. of Suprs., supra, 263 Cal. App. 2d
41, as follows:

                 "`. . . Government should have no advantage in legal strife; neither should it
       be a second-class citizen. . . . "Public agencies face the same hard realities as other
       civil litigants. An attorney who cannot confer with his client outside his opponent's
       presence may be under insurmountable handicaps. A panoply of constitutional,
       statutory, administrative and fiscal arrangements covering state and local government
       expresses a policy that litigating public agencies strive with their legal adversaries
       on fairly even terms. We need not pause for citations to demonstrate the obvious.
       There is a public entitlement to the effective aid of legal counsel in civil litigation.
       Effective aid is impossible if opportunity for confidential legal advice is banned."

             "`Settlement and avoidance of litigation are particularly sensitive activities,
       whose conduct would be grossly confounded, often made impossible, by

                                                  3.                                                91-803

       undiscriminating insistence on open lawyer-client conferences. In settlement advice,
       the attorney's professional task is to provide his client a frank appraisal of strength
       and weakness, gains and risks, hopes and fears. If the public's "right to know"
       compelled admission of an audience, the ringside seats would be occupied by the
       government's adversary, delighted to capitalize on every revelation of weakness. A
       lawyer worth his salt would feel a sense of treachery in disclosing that kind of
       appraisal.'" (Id., at p. 239.)

                 Here, the application of subdivision (a) of section 54956.9 is apparent in the
circumstances presented. Discussion with respect to the settlement of a lawsuit requires of necessity
that litigation has commenced. Furthermore, the litigation would still be "pending" until a final
adjudication or a dismissal of the cause.

                We see little difficulty in determining whether the local body may "deliberate" in
private concerning settlement matters. The clear language of section 54956.9 permits the legislative
body "to confer with, or receive advice from its legal counsel regarding pending litigation."
"Confer" in this context means: "to hold conversation or conference now typically on important,
difficult, or complex matters: compare views: take counsel: CONSULT, DELIBERATE."
(Webster's New Internat. Dict. (3d ed. 1966) p. 475.)

                Unless section 54956.9 were given a strained and unnatural construction, the wording
of the statute permits individual members of a legislative body not only to deliberate and exchange
opinions with counsel but also among themselves in the presence of counsel. As we noted in 69
Ops.Cal.Atty. Gen. 232, 239, supra, the pending litigation exception fills the need to discuss
confidentially with counsel "the strength and weakness of the" local agency's position in the
litigation. And as articulated by the court in Sacramento Newspaper Guild, Inc., supra, with respect
to both "settlement and avoidance of litigation," these are "particularly sensitive activities, whose
conduct would be grossly confounded, often made impossible, by undiscriminating insistance on
open lawyer-client conferences." (263 Cal.App.2d at p. 56.)

               This leaves only the question whether section 54956.9 authorizes a local legislative
body to "take action" in closed session with respect to the settlement of litigation. We believe that
guidance may be found regarding this issue in section 54957, the Act's so-called "personnel
exception." Section 54957 permits a legislative body to meet in closed session "to consider the
appointment, employment, evaluation of performance, or dismissal of a public employee . . . ."
(Emphasis added.) Nothing in section 54957 authorizes the local body to "take action" in closed
session. Despite this, both the courts and this office have long acknowledged the right of the local
agency to take action in closed session under the terms of section 54957. (See Krausen v. Solano
County Junior College Dist. (1974) 42 Cal. App. 3d 394, 404; Lucas v. Board of Trustees (1971) 18
Cal. App. 3d 988, 991; Cozzolino v. City of Fontana (1955) 136 Cal. App. 2d 608, 612; 40
Ops.Cal.Atty.Gen. 4, 6 (1962).) The parallel between section 54957 ("to consider") and section
54956.9 ("to confer") warrants similar treatment.

                 Furthermore, we believe section 54956.9 itself must of necessity authorize a local
agency to take action in closed session. Section 54956.9 is applicable to all phases of litigation,
from the initial decision whether to commence litigation to its final disposition. Accordingly,
various matters must necessarily be decided such as (1) whether or not to file a lawsuit, whether to
file at a particular time, or whether to file against particular parties; (2) whether to add or delete
causes of actions; (3) whether to add or delete parties; and (4) whether or not to file a cross-
complaint or raise particular affirmative defenses. These are all matters which may arise in the
normal course of litigation, and which require decisions to be made based upon the advice of counsel
and the strength and weakness of the particular case. Yet they are of such a nature that they should

                                                  4.                                             91-803

be neither discussed nor decided in public session unless the local agency is to be required to divulge
all its strategy in public.

                The same reasoning would be applicable to settlement matters as presented by the
question here. Unless a local agency is to be a "second class citizen" with its opponents "filling the
ringside seats," (Sacramento Newspaper Guild v. Sacramento County Bd. of Suprs., supra, 263
Cal.App.2d at 56), it must be able to confer with its attorney and then decide in private such matters
as the upper and lower limits with respect to settlement, whether to accept a settlement or make a
counter offer, or even whether to settle at all. These are matters which will depend upon the strength
and weakness of the individual case as developed from conferring with counsel. A local agency of
necessity must be able to decide and instruct its counsel with respect to these matters in private.

               Finally, we note that other provisions of the Act (besides § 54957 already discussed)
provide for or of necessity contemplate that action will be taken in closed session. (See, e.g., §§
54956.7 [closed session regarding applications for licenses by individuals who have criminal
records], 54956.8 [closed session regarding real estate negotiations and to instruct the local agency's
negotiators], 54957.6 [closed session to instruct the local agency's designated representative in
collective bargaining matters].)

               In short, despite the fact that the general thrust of the Act is for public agencies to
hold their meetings, deliberate, and take action in public, the Act recognizes the need at times to
both deliberate and act in private when necessary due to important policy considerations.

               We therefore conclude that a local agency such as a county board of supervisors may
use the pending litigation exception of the Act to go into closed session to deliberate and take action
upon the settlement of a lawsuit.3

                                               ****




   3
    See also Attorney General's Publication, "Open Meeting Laws," 1989 Revision, at page 41:

               "It should also be emphasized that the purpose of the [litigation] exception
       is to permit the [local] body to receive legal advice and make litigation decisions
       only; it is not to be used as a subterfuge to reach nonlitigation oriented policy
       decisions." (Emphasis added.)

A prior version of this publication was given "great weight" by the court in Henderson v. Board of
Education (1978) 78 Cal. App. 3d 875, 882-883.

                                                  5.                                           91-803